DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
Claims 104, 107-114 and 117-133 are pending. 
The instant application claims priority to U.S. provisional application 63/017,148 filed 4/29/2020.

Information Disclosure Statement
An IDS filed 5/26/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 


Conclusion
The claim set filed 4/6/2022 stands and the claims have been renumbered in the following order: 104, 107, 108, 109, 110, 111, 112, 113, 114, 117, 118, 119, 120, 121, 125, 126, 122, 123, 124, 127, 128, 130, 132, 129, 131, 133.
SEQ ID NO:83 is free of the art. The closest reference is US 20180148488 which teaches a sequence a micro dystrophin but does not teach a R2-R16 portion swap. It is 95.7% related to SEQ ID NO:83.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633